                                                            Case 2:19-cv-00306-RFB-VCF Document 33 Filed 07/23/20 Page 1 of 2


                                                            MATTHEW Q. CALLISTER, ESQ.
                                                        1   Nevada Bar No.: 1396
                                                            MITCHELL S. BISSON, ESQ.
                                                        2   Nevada Bar No.: 11920
                                                            CALLISTER LAW GROUP
                                                        3   330 E. Charleston Boulevard, Suite 100
                                                            Las Vegas, NV 89104
                                                        4   Tel.: (702) 385-3343
                                                            Fax: (702) 385-2899
                                                        5   matt@callcallister.com
                                                            mbisson@callcallister.com
                                                        6   Attorneys for Plaintiffs
                                                        7                                   UNITED STATES DISTRICT COURT
                                                        8
                                                                                                DISTRICT OF NEVADA
                                                        9
                                                             RUDY RIVERA,
                                                       10                                                      CASE NO.: 2:19-CV-00306-RFB-VCF
                                                                               Plaintiff,
                                                       11                                                       STIPULATION AND ORDER TO
                                                                                                                EXTEND BRIEFING SCHEDULE
                                                             vs.
                                                       12
                                                                                                                          (Fourth Request)
                                                       13    UNITED STATES OF AMERICA,
CALLISTER LAW GROUP

                 T: (702) 385-3343 F: (702) 385-2899




                                                                               Defendant.
                  330 E. Charleston Blvd., Suite 100




                                                       14
                       Las Vegas, Nevada 89104




                                                       15          Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure and Rule 6-1 of this

                                                       16   Court’s Local Rules, the parties, through undersigned counsel, stipulate to extend the deadlines for

                                                       17   Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment (ECF

                                                       18   No. 28) and Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion to Dismiss or, in

                                                       19   the alternative, for Summary Judgment (ECF No. 30). This is the fourth request to extend such

                                                       20   deadlines.

                                                       21          The deadline for Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Motion for

                                                       22   Summary Judgment (ECF No. 28) shall be extended from July 24, 2020 to August 7, 2020.

                                                       23          The deadline for Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion to

                                                       24   Dismiss or, in the alternative, for Summary Judgment (ECF No. 30) shall be extended July 24,

                                                       25   2020 to August 7, 2020.

                                                       26          Plaintiff’s counsel’s office was forced to shut down due to five (5) employees and one (1)

                                                       27   attorney being diagnosed with covid-19 and is still waiting for 2 (two) negative tests from each

                                                       28   infected person so that they can return to work. This has caused a strain on Plaintiff’s counsel’s



                                                                                                        Page 1 of 2
                                                            Case 2:19-cv-00306-RFB-VCF Document 33 Filed 07/23/20 Page 2 of 2



                                                        1   resources. Additionally, Plaintiff’s counsel has a Ninth Circuit appeal brief that is being prepared
                                                        2   and is due during the time period the replies were originally due pursuant to the third stipulation
                                                        3   and order extending the briefing schedule.
                                                        4          This stipulated request is submitted for the reasons explained above, in good faith, and not
                                                        5   for purposes of undue delay.
                                                        6          Respectfully submitted this 22nd day of July, 2020.
                                                        7
                                                            CALLISTER LAW GROUP                                   NICHOLAS A. TRUTANICH
                                                        8                                                         United States Attorney

                                                        9   /s/ Mitchell S. Bisson                                /s/ Patrick A. Rose
                                                            ________________________                              ________________________
                                                       10   MITCHELL S. BISSON, ESQ.                              PATRICK A. ROSE
                                                       11   330. E. Charleston Blvd., St. 100                     Assistant United States Attorney
                                                            Las Vegas, Nevada 89104                               Attorneys for Defendant
                                                       12   702-385-3343
                                                            Attorneys for Plaintiff
                                                       13
CALLISTER LAW GROUP

                 T: (702) 385-3343 F: (702) 385-2899
                  330 E. Charleston Blvd., Suite 100




                                                       14
                                                                                                                  IT IS SO ORDERED:
                       Las Vegas, Nevada 89104




                                                       15
                                                                                                                __________________________________
                                                                                                             ________________________________
                                                       16                                                       UNITEDF.
                                                                                                             RICHARD    STATES  MAGISTRATE
                                                                                                                          BOULWARE,     II   JUDGE
                                                                                                                DATED:
                                                                                                             UNITED     __________________________
                                                                                                                     STATES    DISTRICT JUDGE
                                                       17
                                                       18                                                    DATED this 23rd day of July, 2020.

                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28



                                                                                                         Page 2 of 2
